Upon remittitur from the Court of Appeals, judgment, Supreme Court, New York County (Angela M. Mazzarelli, J.), rendered September 9, 1992, convicting defendant, after jury trial, of criminal possession of a controlled substance in the fifth degree and sentencing her, as a second felony offender, to 21lz to 5 years imprisonment, unanimously affirmed.
Defendant failed to preserve her right to appellate review of the issue of proof of her knowledge of the weight of the cocaine. Furthermore, upon reexamination of the facts, we find that this record does not warrant consideration of this issue under our "interest of justice” authority (CPL 470.15 [3]). Concur— Murphy, P. J., Wallach, Asch and Tom, JJ.